Title: James Madison to Thomas Jefferson, 19 March 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Mar. 19. 1809
           Altho’ I feel reluctance in trespassing for a moment on the repose to which you have just retired, I can not well avoid enclosing a letter from Mr La Trobe which he wishes may be seen by you before it be decided on, because he thinks you have already acquiesc’d in the reasonableness of of its object: and which I wish you to see, because I am so raw on the whole subject, as to need any intimations you may find it convenient to give. You will observe that his proposal includes $700 for past services.
          Mr Coles left us this morning. The mail of yesterday brought a letter from Armstrong of Decr 25. & Paris papers of the 27th. No change had taken place in our affairs. The occurrences & prospects in Spain will appear in the Natl Intelligencer.  No letter from Short, nor is he named by A. I conclude he had set out for St P.
          Health & happiness. James Madison
        